The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Detailed Action
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required at the time the application is allowed.  
The printed portions of the Figures remain somewhat fuzzy as are the axes of the graphical data.  
Applicant’s arguments filed December 9, 2014 have been fully considered but they are not persuasive.  
No argument and no amended figures have been filed in response to the above objection provided in the previous Office action.  Therefore, the above objection has been maintained.  
The Second or Subsequent Examiner’s Answer filed November 12, 2020 is hereby VACATED.  
Claims 2-6 and 8-20 were previously cancelled, no claims have been newly cancelled, no claims have been further amended, the disclosure has not been further amended, and new claims 21 and 22-23 have been added as per the amendments filed December 9, 2014 and December 30, 2019, respectively.   No additional or supplemental Information Disclosure Statement has been filed as of the date of this Office Action.  
Claims 1, 7 and 21-23 remain in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including .  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 7 and 21-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wurtman et al ‘670 (PTO-892 ref. E; US patent document US 2007/0004670) in view of references U and V cited only for definitional purposes.  
Applicant is referred to the Wurtman et al. ‘670 reference wherein improvement in “cognition” (see abstract and throughout the disclosure) has been shown to follow the administration of an effective dosage of CDP-choline (aka citicoline) to a host in need thereof including hosts not suffering from any disease condition.  Applicant is referred to the ‘670 disclosure at paragraphs [0043], [0044], [0046], [0047] and [0050] for repeated references.   These disclosures made more than one year before the instant filing date have been found to anticipate the prior art, particularly in view of the teachings of Novitski e al. (26 USPQ2d 1389 (Bd. Pat. App. & Inter., 1993) which support the conclusion that the cognition-improving properties associated with administration of CDP-choline are inherently included within the disclosures of the Wurtman et al. ‘670 reference, a finding supporting the conclusion that Wurtman et al. ‘670 has anticipated the instant claimed subject matter.  Furthermore applicant is referred to PTO-892 references U and V wherein the medical dictionary definitions of “cognition” and “cognitive science” illustrate the overlap of terminology when comparing the instant claims and the prior art. 
Applicant’s arguments filed December 30, 2019 have been fully considered but they are not persuasive.  
Applicant has previously argued that “[t]he Office points to no specific portions of Wurtman in support of the rejection.”  The above rejection has repeated the listing of portions of Wurtman ‘670 that support the rejection and also has added reference to Novitski et al., a Board of Appeals and Interferences decision that supports the conclusion that the CDP-choline properties disclosed in the Wurtman et al ‘670 reference are the same as the properties of CDP-choline herein, and therefore permits the assertion herein of inherency and additionally anticipation.  For these reasons the instant amended rejection has been found to be valid.   
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
    “A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 
Claims 1, 7 and 21-23 are rejected under 35 U.S.C. §103(a) as being unpatentable over Wurtman et al ‘670 (PTO-892 ref. E; US patent document US 2007/0004670).in view of Alvarez et al. (PTO-892 refs. S (abstract) and W (complete reference)) in view of Beers et al. (PTO-892 ref. T), and further in view of references U and V cited only for definitional purposes.    
The instant claims are directed to the administration of a dosage of cytidine diphosphate choline (CDP-choline; aka citicoline) effective to improve the mental or cognitive performance of a neurophysiologically healthy human host.  
Applicant is referred to the Wurtman et al. ‘670 reference wherein improvement in “cognition” (see quoted term and related terms in the abstract and throughout the disclosure) has been shown to follow the administration of an effective dosage of CDP-choline (aka citicoline) to a host in need thereof including human hosts not suffering from any disease condition.   The teachings of Novitski e al. (26 USPQ2d 1389 (Bd. Pat. App. & Inter., 1993) supports the conclusion that the cognition-improving properties associated with administration of CDP-choline are inherently included within the disclosures of the Wurtman et al. ‘670 reference.  Furthermore applicant is referred to PTO-892 references U and V wherein the medical dictionary definitions of “cognition” and “cognitive science” illustrate the overlap of terminology when comparing the instant claims and the prior art. 
Wurtman et al. ‘670 did not disclose the identical method of treatment claimed herein.  
Alvarez et al. discloses the administration of CDP-choline to hosts of 55 years and older wherein said hosts are disclosed to have had improved mental performance following said administration.  
Alvarez et al. does not expressly disclose the co-administration of CDP-choline as part of a “nutraceutical” composition to a human host less than 55 year of age.  
Beers et al. discloses standard nutritional requirements for humans of various ages including vitamins, fats, and other substances known to be necessarily part of a complete human diet.  
Beers et al. does not disclose the particular effect of administering CDP-choline on cognition performance in human hosts.  
One of ordinary skill would have been motivated to combine the above references because both CDP-choline and the other materials disclosed in Beers et al. are normally consumed by an ordinary human host as a way of avoiding malnutrition, and the deficits in mental performance which accompany malnutrition.  In addition the teachings of Novitski e al.’s (26 USPQ2d 1389 (Bd. Pat. App. & Inter., 1993) support the conclusion that the cognition-improving properties associated with administration of CDP-choline are inherently included within the disclosures of the Wurtman et al. ‘670 reference.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine these references because a normal human diet may be assumed to accompany the administration of any substance including the administration of CDP-choline.  This also constitutes an adequate motive to combine these references.  
Therefore, the instant claimed method of improving cognitive performance would have been obvious to one of ordinary skill in the art having the above cited references before him at the time the invention was made.  
Applicant’s arguments filed December 30, 2019 have been fully considered but they are not persuasive.  
Although applicants have now provided some test data, it seems reasonable to conclude that the disclosures of CDP-choline administration in the above noted prior art references continue to render the instant claimed subject matter inherently included therein, because the memory function is necessarily part of the cognitive function and therefore cannot be separated out by reliance on narrow definitions:  e.g. see the definition of “cognitive science” in Taber’s Cyclopedic Medical Dictionary, 21st Ed., 2009, at page 481, column 2, which begins as follows: “[t]he study of memory, ... .”   See also the definition of “cognition” at page 447, column 2, of Taber’s Cyclopedic Medical Dictionary, 19th Ed., 2001, which confirms that “memory” is included within the definition of cognition.  
Applicant and declarant Yurgelun-Todd in the declaration filed April 28, 2016 has argued that Alvarez “ ... administration of citicoline {CDP-choline} provides [improved] memory performance, not [improved] mental performance,” a distinction suggesting that the declarant is arguing against an anticipation rejection, while the instant rejection is not alleging anticipation, but is only alleging obviousness.  Applicant has then argued that there is a definitional distinction between memory and the three attention-related effects provided at the end of instant claim 1.  As noted above this distinction has not been found to be persuasive in view of two medical dictionary definitions wherein “memory” is included within the definitions of the terms “cognitive science” and “cognition.”  
Applicant is also respectfully requested to note that while applicant may be their own lexicographer, the definition or re-definition of technical terminology in a manner which conflicts with definitions in a well-established technical source, including as in this case two issues of a medical dictionary, means that the relevant medical dictionary definitions will be found to be the final word in most cases.  
Applicant argues in the most recent declaration that the instant prior art cited in the above rejection does not teach the administration of CDP-choline to a human host to improve the mental processes of “attention,” “attentional control,” and “accuracy under time pressure,” citing references kindly provided and now of record to support this view.  On this basis applicant has argued that the above rejection is improper.  Examiner again must respectfully disagrees because applicant is again arguing that the instant rejection must be alleging anticipation when only obviousness has been cited as the issue.  Additionally applicant has failed to provide convincing reasons why the administration of CDP-choline as disclosed in Alvarez does not inherently include the effects claimed herein, or why extrapolation of the effect disclosed in Alvarez as obvious to try does not also apply herein as well, a conclusion which appears to be supported by the medical dictionary definitions of “cognitive science” and “cognition.”  
Examiner also notes that the data provided in the disclosure appears to include testing of the instant method of CDP-choline administration on at least one host over 55 years of age according to the standard deviation data provided at page 14, Table 1, suggesting that the cutoff of 50 years in claim 1 is an artificial distinction in view of what appears to be a clear testing data overlap with the disclosure in Alvarez.  The existence of said overlap of testing data appears to support the instant conclusion that the instant claimed subject matter is obvious in view of the prior art cited.  
For these reasons examiner has found applicant’s arguments and additional declaration unpersuasive, and therefore has maintained the above rejection.  
No claim is allowed.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
02/12/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600